PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Friedberg, Martin, F.
Application No. 15/361,480
Filed: 27 Nov 2016
For: OPTICAL PRINTING POSITIONAL SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 and the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) both filed on November 16, 2020. This is also in response to the submission of the Statement of Delay Due to COVID-19 Outbreak on November 16, 2020, which is being treated as a request for waiver of the petition fee set forth in 37 CFR 1.17(m).

The application became abandoned on July 22, 2020, for failure to file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed on June 9, 2020. On July 30, 2020, the Office mailed a Notice of Abandonment. 

On November 16, 2020, applicant filed the present petition to withdraw holding of abandonment under 37 CFR 1.181 or, in the alternative, a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a), including a request to waive the petition fee set forth in 37 CFR 1.17(m) due to the COVID-19 outbreak. Applicant previously submitted an executed inventor’s declaration for inventor, Martin F. Friedberg, on August 15, 2020.

Consideration of petition under 37 CFR 1.181

On petition, applicant requests withdrawal of holding of abandonment. Specifically, applicant asserts, in pertinent part:

Although the examiner found all claims to be allowable in the case, the USPTO should have mailed a Notice of Incomplete Application, setting a deadline for the filing of the executed Declaration; and the examiner should have entered the drawings that were required by the examiner in the prior office action, obtained from Applicant’s draftsman, forwarded to the examiner via authorized email communication, and then never entered into the case. The case was not in fact in condition for allowance, as previously explained by Applicant, and the drawings submitted to the examiner still need to be entered in the application at this time.

Petition, 11/16/20, p. 1.

The Office has carefully considered applicant’s arguments, but does not find them persuasive. As early as December 7, 2016, with the mailing of the Notice to File Missing Parts of Nonprovisional Application, the USPTO informed applicant that the Office had not received a properly executed inventor’s oath or declaration for Martin F. Friedberg. The Notice to File Missing Parts of December 7, 2016, notified applicant that applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f). As permitted in the Notice to File Missing Parts of December 7, 2016 and 37 CFR 1.53(f), applicant postponed the filing of the executed inventor’s oath or declaration. 
 
According to USPTO procedure, if an application is in condition for allowance but does not include an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor, the Office will issue a "Notice of Allowance and Fee(s) Due" (PTOL-85) together with a "Notice of Allowability" (PTOL-37) including a "Notice Requiring Inventor’s Oath or Declaration" (PTOL-2306) requiring the applicant to file an oath or declaration in compliance with 37 CFR 1.63, or substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor, no later than the date of payment of the issue fee avoid abandonment. If an applicant receives a "Notice Requiring Inventor’s Oath or Declaration" and fails to file a proper reply to the notice before or with the payment of the issue fee the application , the USPTO will be regard the application as abandoned. See 37 CFR 1.53(f)(3)(ii). Moreover, 35 U.S.C. 115(f) statutorily requires the filing of the required oath or declaration or substitute statement no later than the date on which the issue fee is paid. Therefore, applicant had from December 7, 2016, when the Office first notified applicant in the Notice to File Missing Parts, through June 6, 2020, when the Office notified applicant for the second time in the Notice to File Inventor’s Oath or Declaration, until July 21, 2020, the date of payment of the issue fee (a period of 3.5 years), to secure and file an executed declaration for the inventor.

The action of the USPTO will be based exclusively on the written record in the Office and no attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. Abandonment of an application will result from an applicant’s failure to file any reply or to submit a complete and proper reply, as the condition of the case requires, within a set response period. The Notice Requiring Inventor’s Oath or Declaration mailed on June 9, 2020, clearly indicated that the application would become abandoned if applicant failed to submit an executed inventor’s oath or declaration or a substitute statement no later than the date of payment of the issue fee. An applicant cannot choose not to respond in writing (e.g., file required reply or dispute the accuracy of an Office communication in writing and on the record in the Image File Wrapper) within a set response period and expect to avoid the consequence of abandonment of the application. 

The showing of record is clear that applicant paid the issue fee on July 21, 2020, without submitting the required inventor’s oath or declaration or substitute statement, which resulted in the abandonment of the application. The Office acted within its procedures in mailing the Notice Requiring Inventor’s Oath or Declaration on June 9, 2020. Accordingly, the application became abandoned based on the applicant’s failure to take timely action and provide the Office with an executed inventor’s oath or declaration or substitute statement no later than payment of the issue fee, and not by any error on the part of the USPTO.

The petition to withdraw holding of abandonment is DISMISSED.
  
Consideration of request for waiver of the petition fee

Applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By Notice entitled “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, applicant filed the present petition under 37 CFR 1.137(a) on November 16, 2020, after the time limit set in the June 2020 notice. 

The request for waiver of the petition fee under 37 CFR 1.17(m) is DISMISSED.

Consideration of petition under 37 CFR 1.137(a)

The Office notes that applicant did not submit the petition fee under 37 CFR 1.17(m) nor an authorization to charge fees to a Deposit Account. In the absence of payment of the required petition fee, the Office will not reach the merits of the present petition under 37 CFR 1.137(a).1 See MPEP 711.03(c)(II)(B).  

In view thereof, the petition under 37 CFR 1.137(a) is DISMISSED. 

To revive the application, applicant must file a grantable petition under 37 CFR 1.137(a), accompanied by the required petition fee under 37 CFR 1.17(m) within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:
	
By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:		EFS-Web
 
Questions regarding this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET           








    
        
            
    

    
        1 MPEP 711.03(c)(II)(B) Petition Fee Requirement reads:
        
        35 U.S.C. 41(a)(7) provides that the Office shall charge [a fee] on filing each petition for the revival of an abandoned application for a patent [and] for the delayed payment of the fee for issuing each patent[.] 35 U.S.C. 41(a)(7) also provides that the Director may refund any part of the fee, in exceptional circumstances as determined by the Director. This provision permits the Office to refund (or waive) the fee specified in 35 U.S.C. 41(a)(7) in situations in which the failure to take the required action or pay the required fee was due to a widespread disaster, such as a hurricane, earthquake, or flood, in the manner that the Office would waive surcharges that are not required by statute. The "exceptional circumstances" provision does not permit applicants to request a refund on the basis of there being exceptional circumstances. 
        
        The phrase "[o]n filing" in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137. See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 ("[t]he fees set forth in this section are due on filing the petition"). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137 is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137 lacking the requisite petition fee.